HALL, District Judge.
That in accordance with the decision of the court of appeals in the case of Yale v. Dederer [68 N. Y. 329], it must either appear upon the face of the note that it was the intention of Mrs. Howland to bind her separate estate thereby, or else that there must be an allegation that the note was given for the benefit of her separate estate. That under the act of 1862 a promissory note given by a married woman engaged in trade and in the course of her business, might be enforced against her separate estate under the same allegations as if she were single. That in this case there was no intention expressed in the note, which is the foundation of the petition, to bind Mrs. Howland’s separate estate; and there being no allegation that it was ¿ven for the benefit of the separate estate, or in the course of her trading transactions, the petition must be dismissed, with permission to amend in twenty days, on payment of twenty-five dollars costs.